Title: To Thomas Jefferson from Edmund Randolph, [after 18 March 1792]
From: Randolph, Edmund
To: Jefferson, Thomas



E. R. to T. J.
 Friday P. M. [after 18 Mch. 1792]

The existence of the bill is, I believe, unquestionable. I remember to have heard my uncle speak of Mr. Montagu’s communication. But I possess no copy, nor can I direct you to any place, where you can obtain it.
Mr. Remsen some time ago sent a box, which for months past has been supposed to contain my papers. When I opened it, starch, instead of papers, was found to be the contents. I shall again write to him, and urge a further search in Mr. Bowne’s warehouse.
